—In a proceeding to invalidate a petition for opportunity to ballot by providing for a write-in candidate in a primary election to be held on September 10, 1996, for the nomination of the Independence Party as its candidate for the public office of Member of the New York State Assembly from the 92nd Assembly District, the appeal, as limited by the appellant’s brief, is from so much of a judgment of the Supreme Court, Orange County (Peter C. Patsalos, J.), dated August 8, 1996, as granted the petition to invalidate.
*875Ordered that the judgment is affirmed insofar as appealed from, without costs or disbursements.
The Supreme Court properly determined that Alexander J. Gromack was an "aggrieved candidate” entitled to oppose the intervener’s opportunity to ballot petition (see, Matter of Liepshutz v Palmateer, 112 AD2d 1098, affd 65 NY2d 963; Matter of Ciccotti v Havel, 186 AD2d 979).
Mangano, P. J., Sullivan, Pizzuto, Krausman and Goldstein, JJ., concur.